Manulife Financial Corporation – Third Quarter 2013 1 MESSAGE TO SHAREHOLDERS We are making real tangible progress against our longer-term objectives.Insurance sales increased modestly, but most importantly, were accompanied by much higher margins; wealth sales were extremely positive across the board.Strong net wealth flows contributed to the 20th consecutive quarter of record funds under management, and institutional advisory assets under management increased 30 per cent over the same quarter last year.Our capital ratio was further strengthened by seven points in the third quarter to 229 per cent. In the third quarter of 2013, we reported net income attributed to shareholders of $1,034 million, compared to a net loss of $211 million in the third quarter of 2012.We generated core earnings of $704 million compared with $570 million in the third quarter of 2012. Fully diluted core earnings per common share (“Core EPS”) were $0.36 and core return on common shareholders’ equity (“Core ROE”) was 11.3 per cent.As we predicted last quarter, a number of items with unusual timing reversed themselves this quarter, contributing to the increase in net income.Investment performance also made a significant contribution.Our core earnings give an indication of the underlying earnings capacity of the business going forward. The overall plan is unfolding extremely well and we made substantive progress on our growth strategies in the third quarter of 2013. · Developing our Asian opportunity to the fullest – Double digit growth in wealth sales over the third quarter of 2012; maintained leading position in net cash flows in the Mandatory Provident Fund in Hong Kong. While insurance sales were below the same quarter last year, we have seen good momentum building in both Hong Kong and Japan in September and expect this to carry forward to the fourth quarter. · Growing our wealth and asset management businesses in Asia, Canada, and the U.S. – Strong net wealth flows contributed to the 20th consecutive quarter of record funds under management; institutional advisory assets under management increased 30 per cent over the same quarter last year. · Continuing to build our balanced Canadian franchise – Mutual fund assets under management increased 29 per cent over the same quarter in the prior year, double the industry growth rate; double digit growth in our group pension business; strong new loan volume growth at Manulife Bank; first company in Canada to be licensed to administer the new federal Pooled Registered Pension Plans (PRPP); launched RetirementPlus, an innovative new segregated fund product; and expanded our travel insurance business through a transaction with RBC Insurance. · Continuing to grow higher ROE, lower risk U.S. businesses – Robust mutual fund sales were nearly double the third quarter of 2012; solid insurance sales with improved new business mix; and rebranded mutual fund business to John Hancock Investments and broker-dealer network to Signator Investors.Sales in the U.S. 401(k) business declined as a result of lower plan turnover and competitive pressures but we received additional commitments on the new mid-market 401(k) platform. We are very pleased to see our strategy unfolding into strong operating results.We are confident that our growth strategies will continue to yield results for our shareholders and position us to achieve our long-term goals. Donald A. Guloien President and Chief Executive Officer Manulife Financial Corporation – Third Quarter 2013 2 SALES AND BUSINESS GROWTH Asia Division Our insurance sales were disappointing in the third quarter of 2013, flat compared to the prior quarter and down four per cent year-over-year, largely due to lower corporate product sales in Japan. However, we did see good momentum building in both Hong Kong and Japan in September, and we expect this to carry forward to the fourth quarter1. Our third quarter wealth sales increased by 21 per cent over the third quarter of 2012, and were down as expected from our sales in the second quarter of 2013 as we had fewer fund launches during the third quarter. We remain confident in the long-term trends of our wealth strategy. Asia Division third quarter 2013 insurance sales of US$251 million were four per cent lower than the same quarter of 2012 primarily due to lower corporate product sales in Japan following pricing actions in the fourth quarter of 2012. All insurance sales growth percentages quoted below are based on third quarter 2013 versus third quarter 2012, unless stated otherwise. · Japan insurance sales of US$95 million decreased by 20 per cent primarily due to the pricing actions discussed above, partly offset by contributions from new product launches. · Hong Kong insurance sales of US$59 million were up seven per cent driven by growth in our agency force and higher par and critical illness product sales. · Indonesia insurance sales of US$27 million were consistent with last year as the 44 per cent growth in Bank Danamon sales was offset by lower sales from other bank partners. · Asia Other insurance sales (Asia excluding Japan, Hong Kong and Indonesia) of US$70 million increased 13 per cent driven by strong universal life product sales in Singapore and higher agency sales in Vietnam. Third quarter 2013 wealth sales of US$1.3 billion were 21 per cent higher than the third quarter of 2012.Sales growth percentages quoted below are based on third quarter 2013 versus third quarter 2012, unless stated otherwise. · Japan wealth sales were US$226 million, an increase of 60 per cent, driven by higher sales of the Strategic Income Fund, launched in the fourth quarter of 2012. · Hong Kong wealth sales of US$243 million, an increase of 46 per cent, continued to benefit from higher Pension sales following the launch of the Mandatory Provident Fund’s new Employee Choice Arrangement late last year. · Indonesia wealth sales of US$137 million decreased by 12 per cent due to lower single premium unit-linked product sales from the bank channel, partly offset by higher pension sales. · Asia Other wealth sales of US$659 million were up 14 per cent driven by higher mutual fund sales in Taiwan and the continued success of single premium unit-linked product sales in the Philippines, partly offset by lower mutual fund sales in China. Record sales in Malaysia, boosted by the launch of a new bond fund and a new single premium unit-linked product through our expanded bank distribution, also contributed. Asia Division continues to execute on our longer-term growth strategy by expanding agency and bank channel distribution capacity.Contracted agents stood at approximately 54,600 as at September 30, 2013, a six per cent increase from September 30, 2012, with double digit growth in Indonesia and Vietnam. Bank channel sales, expressed as total annualized insurance and wealth premium equivalent (“APE”) basis sales2, decreased by 11 per cent primarily due to lower term and whole life product sales in Japan following pricing actions last year. Canadian Division We made progress across all our diverse business lines in the third quarter.We have strong momentum in both Manulife Mutual Funds and Group Retirement Solutions.Our market leadership continued and we were the first company in Canada licensed by the Office of the Superintendent of Financial Institutions to administer the new federal Pooled Registered Pension Plans which are expected to be available for sale in certain provinces in 2014.We launched our innovative RetirementPlus, the next step in the evolution of our segregated fund product portfolio.Manulife Bank reported growth in new loan production and Group Benefits continued to produce strong results with solid sales growth in key markets. Individual Insurance sales continued to reflect the impact of deliberate product re-positioning.We also expanded our travel insurance business through a transaction with RBC Insurance Company of Canada. Individual wealth management sales of $2.8 billion for the third quarter of 2013 increased 33 per cent compared with the third quarter of 2012, driven by continued strong momentum in mutual funds and higher new loan volumes in Manulife Bank. · Manulife Mutual Funds gross deposits of $1.5 billion in the third quarter were more than 70 per cent higher than in the third quarter of 2012. We continue to leverage our global asset management expertise, driving strong fund performance across a diverse global platform.At September 30, 2013, Manulife Mutual Funds offered 19 Four- or Five- Star Morningstar3 rated mutual funds.Record year-to-date net sales,in combination with favourable market performance, drove assets under management to a record $25.3 billion, up 29 per cent from September 30, 2012, double the industry growth rate4. 1 See “Caution regarding forward-looking statements” below. 2 This is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 3 For each fund with at least a 3-year history, Morningstar calculates a Morningstar Rating based on a Morningstar Risk-Adjusted Return that accounts for variation in a fund’s monthly performance (including effects of sales charges, loads and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category, the next 22.5%, 35%, 22.5% and bottom 10% receive 5, 4, 3, 2 or 1 star, respectively. The Overall Morningstar Rating for a fund is derived from a weighted average of the performance associated with its 3-, 5- and 10 year (if applicable) Morningstar Rating metrics. Past performance is no guarantee of future results. The overall rating includes the effects of sales charges, loads and redemption fees, while the load-waived does not. Load-waived rating for Class A shares should only be considered by investors who are not subject to a front-end sales charge. 4 Based on publicly available information from Investor Economics and the Investment Funds Institute of Canada (IFIC). Manulife Financial Corporation – Third Quarter 2013 3 · Manulife Bank’s net lending assets were a record $18.5 billion, an increase of nine per cent from the third quarter of 2012, which outpaced industry growth5 and reflects good retention and strong new lending volumes. Third quarter new loan production of $1.3 billion increased 14 per cent from the third quarter of 2012. · Variable annuity sales were $313 million, 32 per cent lower than the third quarter of 2012, reflecting the evolution of our product strategy. During the quarter, we launched Manulife RetirementPlus, an innovative, flexible retirement savings and income solution which customers can personalize to meet their retirement needs.Fixed product sales were $108 million in the third quarter, up significantly from third quarter 2012, reflecting more competitive rate positioning. Individual Insurance third quarter2013 annualized premium sales were $61 million or eight per cent lower than the same period in 2012 as we continue to focus on products with more favourable risk profiles.Third quarter single premium sales of $90 million were 11 per cent higher than third quarter 2012 sales driven by growth in travel insurance. In our Group businesses, Group Benefits sales were $116 million for the third quarter of 2013, an increase of 63 per cent compared with the third quarter of 2012 and Group Retirement Solutions sales of $273 million were 23 per cent higher than the same period last year.According to the most recently published industry information, Group Benefitscontinued to lead the industry in sales in the second quarter of 20136. U.S. Division The U.S. Division (formerly John Hancock Mutual Funds) reported another strong quarter of operating results and we are executing well in all of our businesses.Robust sales in John Hancock Investments contributed to record funds under management in the Wealth Management businesses.On the insurance front, we continued to record strong sales in our repriced, lower risk insurance products. We also increased the number of Signator agents, expanded our expertise in wealth management products, and strengthened our geographic presence in the western and northern parts of the United States through the acquisition of Symetra Investment Services in October. Wealth Management third quarter 2013 sales were US$6.7 billion, an increase of 37 per cent compared with the same quarter of the prior year. · John Hancock Investments (“JH Investments”) third quarter 2013 sales of US$5.8 billion increased 87 per cent compared with our third quarter 2012 results, and included increases across all distribution channels. Sales were driven by a strong product lineup which leverages our manager-of-managers investment model, strong distribution partnerships, improved productivity of the sales force, and a shift in investor money back to equity funds.At September 30, 2013, JH Investments offered 26 Four- or Five-Star Morningstar rated equity and fixed income mutual funds. JH Investments redemption rates remained below the industry average, contributing to its eighth consecutive quarter of positive net sales7 . These sales and retention results propelled funds under management as at September 30, 2013 to a record high of US$56 billion, a 38 per cent increase from September 30, 2012. · John Hancock Retirement Plan Services third quarter sales were US$870 million, a decrease of 43 per cent compared with third quarter 2012 results, driven in part by lower plan turnover in the market. Funds under management grew to a record US$79 billion as at September 30, 2013, a 12 per cent increase from September 30, 2012. Our recently launched “Enterprise” product (a mutual fund offering geared toward the mid-market) continues to gain traction.Enterprise sales commitments now total approximately US$100 million. · The John Hancock Lifestyle and Target Date funds had assets under management of US$86.7 billion as at September 30, 2013, an eight per cent increase over September 30, 2012, and we were the fourth largest manager of assets in the U.S. for Lifestyle and Target Date funds offered through retail mutual funds and variable insurance products as of September 30, 20138.In the third quarter of 2013, new deposits included US$484 million of JH Investments sales and US$2.0 billion of deposits from our 401(k) products. Overall U.S. Insurance sales of US$154 million for the third quarter of 2013 were in line with the same period in the prior year but continued to include a higher proportion of sales from products with higher margins and more favourable risk profiles. · John Hancock Life (“JH Life”)sales of US$139 million were relatively flat compared with the third quarter of 2012. The business generated strong sales of the Protection universal life (“UL”) and Indexed UL products, driven by growing market acceptance of these products as alternatives to No-Lapse Guarantee.This offset lower sales compared to the prior year of Corporate Owned Life Insurance which can vary significantly by quarter. JH Life also launched a new Survivorship Indexed Universal Life product in the third quarter, which complements its single life offering, Protection Indexed Universal Life, by offering survivorship protection. · John Hancock Long-Term Care sales of US$15 million in the third quarter of 2013 grew 15 per cent compared with the same period in 2012, as a key competitor pulled back in the market. Manulife Asset Management General Fund investment results were very strong in the third quarter 2013. We were pleased with the favourable returns from our timber, agricultural and private equity investments, part of our alternative long-duration asset portfolio where we have significant investment management expertise and a history of strong performance. Our credit experience continues to outperform, with Q3 marking the tenth quarter out of the last twelve quarters where we met or exceeded our pricing assumptions.This quarter, we also reported reinvestment gains from the redeployment of government securities into higher yielding assets and the completion of planned asset allocation activities that enhanced surplus liquidity and resulted in better asset-liability matching in the respective liability segments.” Strong, long-term investment performance continues to be a differentiator for Manulife Asset Management; we reported strong results, with all asset classes outperforming quarterly, and on a 1, 3, and 5-year basis. Assets managed by Manulife Asset Management (“MAM”) were $265 billion as at September 30, 2013, an increase of $3 billion from June 30, 2013.At September 30, 2013, MAM had a total of 60 Four-and Five-Star Morningstar rated funds, in line with June 30, 2013. 5 As per McVay and Associates, The Personal Banking Product Market Share, August2013. 6 Based on quarterly LIMRA industry sales reports as at June 30, 2013. 7 Source: Strategic Insight SIMFUND. Net sales (net new flows) is calculated using retail long-term open end mutual funds for managers in the Intermediary-Sold channel. Figures exclude money market and 529 share classes. 8 Source: Strategic Insight. Includes Lifestyle and Lifecycle (Target Date) mutual fund assets and fund-of-funds variable insurance product assets (variable annuity and variable life). Manulife Financial Corporation – Third Quarter 2013 4 MANAGEMENT’S DISCUSSION AND ANALYSIS This Management’s Discussion and Analysis (“MD&A”) is current as of November 7, 2013, unless otherwise noted. This MD&A should be read in conjunction with the MD&A and audited consolidated financial statements contained in our 2012 Annual Report. For further information relating to our risk management practices and risk factors affecting the Company, see “Risk Factors” in our most recent Annual Information Form, “Risk Management and Risk Factors” and “Critical Accounting and Actuarial Policies” in the MD&A in our 2012 Annual Report, and the “Risk Management” note to the consolidated financial statements in our most recent annual and interim reports. In this MD&A, the terms “Company”, “Manulife Financial” and “we” mean Manulife Financial Corporation (“MFC”) and its subsidiaries. Contents A OVERVIEW D RISK MANAGEMENT AND RISK FACTORS UPDATE 1. Third quarter highlights 1. Regulatory, actuarial and accounting risks 2. Other items of note 2. Variable annuity and segregated fund guarantees 3. Caution related to sensitivities B FINANCIAL HIGHLIGHTS 4. Publicly traded equity performance risk 1. Third quarter earnings analysis 5. Interest rate and spread risk 2. Premiums and deposits 3. Funds under management E ACCOUNTING MATTERS AND CONTROLS 4. Capital 1. Critical accounting and actuarial policies 5. U.S. GAAP results 2. Actuarial methods and assumptions 3. Sensitivity of policy liabilities to updates to assumptions C PERFORMANCE BY DIVISION 4. Accounting and reporting changes 1. Asia 5. Quarterly financial information 2. Canadian 6. Change in internal control over financial reporting 3. U.S. 7. Audit Committee 4. Corporate and Other F OTHER 1. Quarterly dividend 2. Outstanding shares 3. Performance and Non-GAAP measures 4. Key planning assumptions and uncertainties 5. Caution regarding forward-looking statements Manulife Financial Corporation - Third Quarter 2013 5 AOVERVIEW A1 Third quarter highlights Net income attributed to shareholders was $1,034 million in the third quarter of 2013 compared with a loss of $211 million in the third quarter of 2012. Third quarter 2013 earnings included core earnings of $704 million, $491 million favourable investment-related experience (in addition to the $52 million included in core earnings) and market-related factors of $94 million, partly offset by a charge of $252 million related to the annual review of actuarial methods and assumptions. The third quarter of 2012 results included $570 million of core earnings and $365 million of favourable investment-related experience, in excess of the amount reported in core earnings.These items were more than offset by a charge of $1.0 billion related to the annual review of actuarial methods and assumptions and a $200 million charge for goodwill impairment. Net income attributed to shareholders for the nine months ended September 30, 2013 was $1,833 million as compared to $733 million for the first nine months of 2012. Core earnings increased $134 million compared to the third quarter 2012.The increase reflects improved new business margins on our insurance businesses, higher fee income as a result of the growth of our wealth management businesses, improved policyholder claims experience, a higher release of tax provisions from the closure of prior years’ tax filings and lower hedging costs. Total investment-related experience was $543 million, of which $52 million was included in core earnings.The experience included $284 million primarily attributable to favourable returns from our timber, agriculture and private equity assets; gains from the redeployment of government securities into higher yielding assets; and continued excellent credit experience.In addition, we reported net gains of $259 million related to planned asset allocation activities that enhanced surplus liquidity and resulted in better asset-liability matching in the respective liability segments. Market-related factors of $94 million consisted of a $306 million gain related to the direct impact of equity markets and variable annuity guarantees that are dynamically hedged, partially offset bycharges of $212 million related to the direct impact of interest rates. The annual review of actuarial methods and assumptions was completed in the third quarter, resulting in a total net charge of $252 million.The net charge included: · a $530 million charge related to lapse and policyholder behavior assumption changes.This included updates to John Hancock Insurance premium persistency assumptions for universal life and variable universal life products as well as lapse and policyholder behavior assumptions across insurance and variable annuity businesses, primarily in Canada and in Japan. · a $12 million charge due to the John Hancock Long-Term Care (“JH LTC”) triennial review. The net amount includes charges related to updated mortality and morbidity assumptions, offset by the updated assumptions related to the previously filed in-force rate increases as a result of the 2010 review, refinements to the future tax reserve methodology and more favourable lapse assumptions.As a result of the mortality and morbidity experience review, additional in-force rate increases will be filed for and the estimated benefit of these are included in the net charge. This was partly offset by: · a $203 million increase in earnings from the annual update to the market based parameters used in the stochastic valuation of our segregated fund business, mostly related to the impacts of foreign exchange and bond fund parameter updates.The bond fund parameters review includes updates to interest rates and volatility assumptions.The impact of interest rate movements between the last review effective March 31, 2012 and March 31, 2013 led to a charge, which was more than offset by the impact of the increase in interest rates in the second quarter of 2013. Effective in the third quarter 2013, bond fund parameters are updated quarterly, and the impact is reported in the direct impact of equity markets and interest rates. · an $87 million net increase in earnings from other changes to actuarial methods and assumptions which includes the favourable impact of refinements related to the projection of asset and liability cash flows, partially offset by updates to mortality and morbidity assumptions on business other than JH LTC. The Minimum Continuing Capital and Surplus Requirements (“MCCSR”) ratio for The Manufacturers Life Insurance Company (“MLI”) closed the quarter at 229 per cent compared with 222 per cent at the end of the second quarter of 2013.This seven point increase was driven in part by lower required capital on segregated funds, as a result of both higher equity markets and changes to the assumptions used in the required capital calculation consistent with the third quarter changes in actuarial assumptions.Third quarter earnings also contributed to the increase. Insurance sales9 of $605 million in the third quarter of 2013 increased four per cent10 compared with the third quarter of 2012. Insurance sales in Asia declined four per cent due to lower corporate product sales in Japan partially offset by increased sales in Hong Kong and Other Asia.In Canada, although Individual Insurance annualized premium sales were eight per cent lower than the prior year, sales in Group Benefits drove an increase of 27 per cent in total insurance sales compared with third quarter 2012.In the U.S., insurance sales were in line with the prior year but reflected a more favourable product mix. Wealth sales were $11.3 billion in third quarter 2013, an increase of 34 per cent compared with the third quarter of 2012.Asia wealth sales increased by 21 per cent with strong double-digit growth across most territories.In Canada, strong growth in mutual fund deposits and bank lending volumes contributed to a 32 per cent increase in wealth sales.U.S. Division’s wealth sales rose 37 per cent as mutual fund sales nearly doubled, but were partially offset by a 43 per cent decline in Retirement Plan Services sales driven in part by lower plan turnover in the market. A2 Other items of note We noted in our second quarter report that we expected that the impact of a number of positive one-time items in the second half of the year, when offset with the third quarter review of actuarial assumptions, would result in an amount that would not be substantial in either direction. In the third quarter, the $259 million investment experience related to the asset allocation activities that enhanced surplus liquidity and resulted in better asset-liability matching in the liability segments and the $252 million charge related to the review of actuarial assumptions, net to a positive $7 million. 9 This item is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 10 Growth (declines) in sales, premiums and deposits and funds under management are stated on a constant currency basis.Constant currency basis is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation - Third Quarter 2013 6 In the fourth quarter, we will be completing our review of our modeling of future tax cash flows for our U.S. Variable Annuity business and we expect that this could result in a charge to earnings.The amount is dependent upon the potential implementation of changes to the investment objectives of separate accounts that support our Variable Annuity products, which require policyholder approval.Separately, as previously announced, we expect the sale of our Taiwan insurance business to close in the fourth quarter or early 2014, subject to regulatory approvals.We expect the net impact of all these items, if completed, would be neutral to positive11. BFINANCIAL HIGHLIGHTS Quarterly Results YTD Results C$ millions, unless otherwise stated unaudited 3Q 2013 2Q 2013 (restated)(1) 3Q 2012 (restated)(1) Net income (loss) attributed to shareholders $ $ $ ) $ $ Preferred share dividends ) Common shareholders’ net income (loss) $ $ $ ) $ $ Reconciliation of core earnings to net income (loss) attributed to shareholders: Core earnings(2) $ Investment-related experience in excess of amounts included in core earnings ) Core earnings plus investment-related experience in excess of amounts included in core earnings $ Other items to reconcile core earnings to net income attributed to shareholders: Direct impact of equity markets and interest rates and variable annuity guarantee liabilities that are dynamically hedged 94 ) 34 ) ) Changes in actuarial methods and assumptions, excluding URR ) Other items(3) (3 ) 24 ) 21 68 Net income (loss) attributed to shareholders $ $ $ ) $ $ Basic earnings (loss) per common share (C$) $ $ $ ) $ $ Diluted earnings (loss) per common share (C$) $ $ $ ) $ $ Diluted core earnings per common share(C$)(2) $ Return on common shareholders’ equity (“ROE”) (%) % % )% % % Core ROE (%)(2) % U.S. GAAP net income (loss) attributed to shareholders(2) $ $ ) $ $ ) $ Sales(2) Insurance products $ Wealth products $ Premiums and deposits(2) Insurance products $ Wealth products $ Funds under management(C$ billions)(2) $ Capital(C$ billions)(2) $ MLI’s MCCSR ratio % The 2012 results were restated to reflect the retrospective application of new IFRS accounting standards effective January 1, 2013.For a detailed description of the change see our first quarter 2013 report to shareholders. This item is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. (3) For a more detailed description see Section B1 below. 11 See “Caution regarding forward-looking statements” below. Manulife Financial Corporation - Third Quarter 2013 7 B1Third quarter earnings analysis The table below reconciles the third quarter 2013 core earnings of $704 million to the reported net income attributed to shareholders of $1,034 million. C$ millions, unaudited 3Q 2013 2Q 2013 (restated)(1)3Q 2012 Core earnings (losses)(2) Asia Division $ $ $ Canadian Division U.S. Division Corporate and Other (excluding expected cost of macro hedges and core investment gains) Expected cost of macro hedges(3) Investment-related experience in core earnings(4) 52 48 50 Core earnings $ $ $ Investment-related experience in excess of amounts included in core earnings(4) ) Core earnings plus investment-related experience in excess of amounts included in core earnings $ $ $ (Charges) gains on direct impact of equity markets and interest rates and variable annuity guarantee liabilities that are dynamically hedged (see table below)(5) 94 ) 34 (Charges) gains from changes in actuarial methods and assumptions, excluding URR ) ) ) Impact of the enactment of tax rate changes in Canada(6) (3
